3rd Quarter 2010 Earnings Call May 12, 2010 Disclaimer This presentation may contain statements that relate to future events and expectations and, as such,constitute "forward-looking statements" within the meaning of the federal securities laws. Thesestatements can be identified by the use of words such as “believes,” “expects,” “may,” “will,” “intends,”“plans,” “estimates” or “anticipates,” or other comparable terminology, or by discussions of strategy,plans or intentions. These statements are based on management’s current expectations and assumptionsabout the industries in which Globe operates. Globe disclaims any intention or obligation to updatepublicly any forward-looking statements, whether in response to new information, future events orotherwise, except as required by applicable law. Forward-looking statements are not guarantees of futureperformance and are subject to significant risks and uncertainties that may cause actual results orachievements to be materially different from the future results or achievements expressed or implied by theforward-looking statements. These risks and uncertainties include, but are not limited to, those risks anduncertainties described in Globe’s most recent Annual Report on Form 10-K, including under “Special NoteRegarding Forward-Looking Statements” and “Risk Factors” and Globe’s quarterly reports on Form 10-Q.These reports can be accessed through the “Investors” section of Globe’s website at www.glbsm.com. All references to “MT” or “tons” mean metric tons, each of which equals 2,204.6 pounds. 2 Q3 2010 Normalized Financial Results 3 (1)Selma and Niagara Falls plant start-up expenses of $3.0 million. (2)Selma and Niagara Falls plant start-up expenses of $3.0 million and Core Metals acquisition expenses of $0.5 million. (3)Adjustmentsnet of tax. (4)Selma and Niagara Falls plant start-up expenses of $3.9 million and furnace impairment charges of $0.7 million at our electrode plant in China. (5)Gain on sale of Brazilian plant of $23.4 million, net of plant start-up expenses of $3.9 million and impairment charges of $0.7 million. (6)Adjustments net of tax. Q3 2010 Sequential Sales Bridge Q3 2010 Sequential Normalized EBITDA Bridge 5 Pro Forma Financials 6 (1)Adjusted for 49% of sales and expenses at Alloy, WV plant and for Brazil results.Alloy, WV plants adjustments reflect the 49% interest owned by Dow Corningbut consolidated for accounting purposes.Brazil eliminated from results to show comparable results between the two quarters. EBITDA & EPS Reconciliation 7
